Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 (pages 10-12) have been fully considered but they are not persuasive. Minear does not disclose determining a degree of similarity between the shape of the distribution of the plurality of pixels and an object shape indicated by geospatial information” and the feature “associates the plurality of pixels with the object on the basis of the determined strength of the phase correlation and the determined degree of similarity”.
Response: Col. 8, lines 46-48 disclose matching/locating a pixel pattern (template) in the reference image.  It is a selected portion of the target image which is moved relative to a larger group of pixels from the reference image until a match is found. It is a template in the sense that a match to the scene content represented in that portion of the data, is searched for in the reference image. Col. 6, lines 16-25 disclose that the scene can be any area associated with a defined physical location (i.e. geospatial information). The target image data set is obtained by a second sensor and defines a target image data set for the scene (geospatial information). This would indicate determining a match (similarities) between the shape of the distribution of the plurality of pixels and an object shape indicated by geospatial information.
Also, Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. Col. 6 lines 45-47 disclose a set of phase correlation value for sub-regions. Col. 6, lines 62-67 disclose that a phase-rho correlation set for each of the sub-regions within the overlap area is determined based on cross-correlation set (image similarity in the spatial domain (col. 1, lines 43-46)) and the phase correlation set that is computed. Col. 8, lines 15-19 disclose that for each sub-region processed in steps 208-214, a peak in the phase-rho correlation surface is identified. The correlation peaks determine the X, y (or x, y, z) correspondence points between the images defined by the reference image set and the target image set. Hence, Minear discloses associating the plurality of pixels with the object on the basis of the determined strength of the phase correlation and the determined degree of similarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-10 & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minear (US8155452).
Consider claim 1, Minear discloses a synthetic aperture radar image analysis system comprising (col. 14, lines 27-30 disclose the correlation surfaces shown in FIGS. 4A-4C were calculated for image data sets taken from two different sensors: SAR and EO): a phase correlation determination unit, implemented by a processor, which determines a strength of the phase correlation between a plurality of pixels in an image selected from among a plurality of images on the basis of the plurality of images that have been photographed by a synthetic aperture radar and show the same point (col. 6, lines 17-23 disclose the two dimensional array of pixels defines a reference image data set for Subject matter contained in a particular scene. The scene can be any area associated with a defined physical location or subject matter. A target image data set is selected. The target image data set is similarly comprised of a two dimensional array of pixels. Lines 42-45 disclose that for two dimensional (2D) imagery, the pre-processing step involves modifying at least one of the target image set and the reference image set so that the target image set and the reference image set are projected to a common image plane (i.e. same point). Lines 54-57 disclose calculating a set of normalized cross-correlation values and a set of phase correlation values for each one of a plurality of sub-regions within the overlap area. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12. Col. 5, lines 5-7 disclose the methods can be stored as software programs in a computer-readable storage medium and can be configured for running on a computer processor); a shape determination unit, implemented by a processor,  which determines a degree of similarity between the shape of the distribution of the plurality of pixels and an object shape indicated by geospatial information (col. 8, lines 41-49 disclose matching/locating a pixel pattern (template) in the reference image.  It is a selected portion of the target image which is moved relative to a larger group of pixels from the reference image until a match (highest correlation score) is found. It is a template in the sense that a match to the scene content represented in that portion of the data, is searched for in the reference image. When that match is found, the transformation between the images can be calculated. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12); 
and an association unit, implemented by a processor,  which associates the plurality of pixels with the object on the basis of the determined strength of the phase correlation and the determined degree of similarity (col. 6, lines 62-67 disclose that a phase-rho correlation set for each of the sub-regions within the overlap area is determined based on cross-correlation set and the phase correlation set that is computed. Col. 8, lines 15-19 disclose that for each Sub-region processed in steps 208-214, a peak in the phase-rho correlation surface is identified. The correlation peaks determine the X, y (or x, y, z) correspondence points between the images defined by the reference image set and the target image set. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12).
Consider claim 6, Minear discloses the synthetic aperture radar image analysis system according to claim 1, wherein the phase correlation determination unit divides a pixel group of the image selected on the basis of the determined strength of the phase correlation (col. 2 lines 45-48 disclose the method further includes calculating a first set of values comprising a phase correlation surface using a phase correlation technique. The phase correlation technique is applied to the reference image data set and the target image data set. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12), and the shape determination unit determines a degree of similarity between the shape of the distribution of the divided pixel group and the object shape (col. 2, lines 50-52 disclose a second set of values is calculated that comprises a normalized cross correlation (rho-correlation) Surface. Col. 1, lines 43-46 disclose a second correlation technique for image registration is based on image similarity in the spatial domain. It is referred to as normalized cross-correlation. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12)
Consider claim 8, Minear discloses the synthetic aperture radar image analysis system according to claim 1, comprising: an analysis unit, implemented by a processor, which analyzes a plurality of images photographed by the synthetic aperture radar (col. 6, lines 59-62 disclose that each set of cross-correlation values is calculated using the reference data set and the target data set in order to evaluate a plurality of possible positions of the target data within the reference data. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12); and an integration unit, implemented by a processor,  which integrates the result of the analysis by the analysis unit into the result in which the plurality of pixels and the object are associated with each other (col. 6, lines 62-65 disclose an element by element product of the normalized cross-correlation set and the phase correlation set is computed to determine a phase-rho correlation set for each of the sub-regions within the overlap area. . Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12)  
Claim 9 is rejected using the same rationale that was used for the rejection of claim 1.
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. In addition, the invention also includes a computer processing system for carrying out the method described herein (. Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12).
Consider claim 17, Minear discloses the synthetic aperture radar image analysis system according to claim 1, wherein the shape determination unit determines the degree of similarity between the shapes of the distributions of the plurality of pixels determined that the strength of phase correlation is greater than or equal to a first predetermined value and the object shapes indicated by geospatial information (col. 1, lines 65-67:col.2, lines 1-2 disclose that a patch is a two-dimension matrix of image pixels. To find the correlation between the two patches, the small patch is positioned over the large patch, the corresponding pixel values are multiplied, Summed, and normalized. This value is called the correlation score. Col. 8, lines 41-45 disclose “template” refers to a pixel pat tern that needs to be matched or located in the reference image. It is a selected portion of the target image which is moved relative to a larger group of pixels from the reference image until a match (highest correlation score) is found. In order to determine pixels with low/high correlation value, one would think that the correlation values are compared to a predetermined value or threshold. . Col. 3, lines 64-67 : col. 4, lines 1-4 disclose the invention can be realized in several interconnected system. See also col. 5, lines 4-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 11, 15-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US8155452) in view of Toizumi (JP2018048898A).
Consider claim 2, Minear fails to specifically disclose the synthetic aperture radar image analysis system according to claim 1, comprising a specification unit, implemented by a processor,  which specifies a range in which the object associated with the plurality of pixels is searched out of the range indicated by the geospatial information wherein the shape determination unit determines the object existing in the specified range as an object to be determined.
However, Toizumi discloses a specification unit which specifies a range in which the object associated with the plurality of pixels is searched out of the range indicated by the geospatial information (page 4 disclose the alignment processing unit 101 may specify the pixel value of the pixel of the target image at the specified position),
wherein the shape determination unit determines the object existing in the specified range as an object to be determined (page 4 disclose that by specifying the position in the target image corresponding to the position of the pixel in the pixel feature amount image, the alignment processing unit 101 detects the pixel value of the pixel in the pixel feature amount image and the pixel in the target image corresponding to the pixel. A combination with the pixel value is generated).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Toizumi to include the above limitation. The motivation would be to improve the accuracy of object detection.
Consider claim 3, Minear fails to specifically disclose the synthetic aperture radar image analysis system according to claim 1, comprising an estimation unit, implemented by a processor, which estimates an intensity at which the object indicated by the geospatial information reflects electromagnetic waves, wherein the shape determination unit determines a degree of similarity on the basis of the estimated intensity
However, Toizumi discloses an estimation unit which estimates an intensity at which the object indicated by the geospatial information reflects electromagnetic waves (page 2 discloses a synthetic aperture radar (SAR) apparatus that can obtain high resolution (intensity) by combining reflected waves measured a plurality of times. Based on the measurement result by the synthetic aperture radar, an image representing the intensity of the reflected wave according to the position of the ground surface can be obtained. Page 12 discloses an image processing apparatus according to an embodiment of the present disclosure can be realized by a computer), wherein the shape determination unit determines a degree of similarity on the basis of the estimated intensity (page 2 discloses generating a combination of the first data value and the second data value related to each other in a two-dimensional distribution of second data values based on a measurement result of the signal (i.e. intensity), and based on the combination, a generating unit that generates a relationship model representing a relationship between a data value and the second data value is provided).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Toizumi to include the above limitation. The motivation would be to improve the accuracy of object detection.
Consider claim 5, Minear discloses the phase correlation determination unit determines a strength of the phase correlation between the (col. 6, lines 17-23 disclose the two dimensional array of pixels defines a reference image data set for Subject matter contained in a particular scene. The scene can be any area associated with a defined physical location or subject matter. A target image data set is selected. The target image data set is similarly comprised of a two dimensional array of pixels. Lines 42-45 disclose that for two dimensional (2D) imagery, the pre-processing step involves modifying at least one of the target image set and the reference image set so that the target image set and the reference image set are projected to a common image plane (i.e. same point). Lines 54-57 disclose calculating a set of normalized cross-correlation values and a set of phase correlation values for each one of a plurality of sub-regions within the overlap area). 
However, Minear fails to specifically disclose an extraction unit, implemented by a processor, which extracts stable reflection points from the plurality of images showing the same point.
However, Toizumi discloses an extraction unit which extracts stable reflection points from the plurality of images showing the same point (page 6 discloses a pixel feature amount extraction unit that extracts pixel feature amounts (i.e. reflection points) from  SAR image).  
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Toizumi to include the above limitation. The motivation would be to improve the accuracy of object detection.
Claim 11 is rejected using the same rationale that was used for the rejection of claim 3.
Claims 15 & 16 are rejected using the same rationale that was used for the rejection of claim 5.
Consider claim 19, Minear discloses a coordinate system which the image data associated with each image will generally be defined (col. 1, lines 17-20).
Minear fails to specifically disclose the specification unit specifies the range to be searched. 
However, Toizumi discloses the specification unit specifies the range to be searched ((page 4 disclose the alignment processing unit 101 may specify the pixel value of the pixel of the target image at the specified position).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Toizumi to include the above limitation. The motivation would be to improve the accuracy of object detection.
Consider claim 20, Minear fails to specifically disclose the synthetic aperture radar image analysis system according to claim 1, comprising a removal unit, implemented by a processor,  which removes pixels that are not associated with the object from the selected image.
However, Toizumi discloses the synthetic aperture radar image analysis system according to claim 1, comprising a removal unit which removes pixels that are not associated with the object from the selected image (page 2 discloses that in a synthetic aperture radar image (SAR image) photographed by SAR, a physical phenomenon that does not exist in an optical image obtained by photographing with an optical device, such as speckle noise, is photographed. Page 8 discloses that the spatial feature amount extraction unit 111 may extract the spatial feature amount using another filter that can remove speckle noise).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Toizumi to include the above limitation. The motivation would be to improve the accuracy of image interpretation.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minear (US8155452) in view of Kostrzewski (US8798148).
Consider claim 4, Minear fails to specifically disclose the synthetic aperture radar image analysis system according to claim 1, comprising a distance determination unit, implemented by a processor, which determines a distance between pixels, wherein the shape determination unit determines a plurality of pixels determined that the distance between the pixels is less than or equal to a predetermined value as an object to be determined.
However, Kostrzewski discloses the distance determination unit which determines a distance between pixels (col 7, lines 54-57 disclose computing Eucledean (or, other) distance between two pixels, pixel clusters, or templates, each template comprising pixel intensities (or, other sensor values), in the form of 2D (or, 3D, or higher dimension) mapping), wherein the shape determination unit determines a plurality of pixels determined that the distance between the pixels is less than or equal to a predetermined value as an object to be determined (see equation 10 disclose pixel-by-pixel subtraction less than/equal to some threshold value).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Kostrzewski to include the above limitation. The motivation would be to provide proper image segmentation that would improve the analysis of image representation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minear (US8155452).
Consider claim 7, Minear fails to specifically discloses the synthetic aperture radar image analysis system according to claim 6, wherein the phase correlation determination unit repeatedly executes the division until the result of associating the divided pixel group with the object satisfies a predetermined condition.  
However, it would be obvious for any method/process to be repeatedly carried out to satisfy a predetermined condition. The motivation would have been to accurately associate the pixels with the object
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minear (US8155452) and Toizumi (JP2018048898A) in further view of Kostrzewski (US8798148).
Consider claim 12, Minear and Toizumi fail to specifically disclose the synthetic aperture radar image analysis system according to claim 2, comprising a distance determination unit, implemented by a processor, which determines a distance between pixels, wherein the shape determination unit determines a plurality of pixels determined that the distance between the pixels is less than or equal to a predetermined value as an object to be determined.
However, Kostrzewski discloses the distance determination unit which determines a distance between pixels (col 7, lines 54-57 disclose computing Eucledean (or, other) distance between two pixels, pixel clusters, or templates, each template comprising pixel intensities (or, other sensor values), in the form of 2D (or, 3D, or higher dimension) mapping), wherein the shape determination unit determines a plurality of pixels determined that the distance between the pixels is less than or equal to a predetermined value as an object to be determined (see equation 10 disclose pixel-by-pixel subtraction less than/equal to some threshold value).
It would have been obvious at the time of the effective filing date of the application to modify Minear and Toizumi to incorporate the teachings of Kostrzewski to include the above limitation. The motivation would be to provide proper image segmentation that would improve the analysis of image representation.
Claim 13 is rejected using the same rationale that was used for the rejection of claim 12.
Claim 14 is rejected using the same rationale that was used for the rejection of claim 12.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Minear (US8155452) in view of Giuffrida (US8588547).
Consider claim 18, Minear fails to specifically disclose the synthetic aperture radar image analysis system according to claim 1, wherein the association unit associates an object with a plurality of pixels whose similarity degree is determined to be greater than or equal to a second predetermined value.
However, Giuffrida discloses the synthetic aperture radar image analysis system according to claim 1, wherein the association unit associates an object with a plurality of pixels whose similarity degree is determined to be greater than or equal to a second predetermined value   (col. 15, lines 22-25 disclose create a threshold value for comparing the composite pixel scores, in which the composite pixel scores will be considered similar assuming the pixel does not deviate either above or below the pre-determined threshold value).
It would have been obvious at the time of the effective filing date of the application to modify Minear to incorporate the teachings of Giuffrida  to include the above limitation. The motivation would be to provide proper image segmentation that would improve the analysis of image representation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648